DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

23. The method of claim 17, further comprising steps of:
generating an electromagnetic field using an inserted transmitter;
sensing the electromagnetic field of the inserted transmitter using the at least one sensor of the receiver system;
determining the location and orientation of the at least one sensor of the receiver system relative to the inserted transmitter; and
plotting the location and orientation of the inserted transmitter on the anatomical coordinate system.
 There is a lack of antecedent basis for the term “the location and orientation of the at least one sensor of the receiver system relative to the inserted transmitter”
Also sequence of limitations doesn’t make sense because the claim recites plotting the location and orientation of the inserted transmitter but it is determining the location and orientation of the at least one sensor of the receiver system relative to the inserted transmitter.
Dependent claim 24 is also rejected by virtue of dependency on claim 23.

Claim 24 recites “the step of registering at least one anatomical landmark of the subject is performed by the inserted transmitter”. There is a lack of antecedent basis for the term, “the step of registering at least one anatomical landmark” and “the inserted transmitter”.
For purpose of examinations, claim 24 is interpreted to depend on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 17-18, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Besser et al. (US patent Publication: 20200121399, “ Besser”) in view of Jung et al. ( US Patent publication: 20190004122, “Jung”).


Regarding claim 1, Besser teaches,  A medical device position guidance system (Fig.1 100) comprising:
at least one reference transmitter (Fig. 1 element 104) , wherein the at least one reference transmitter is configured to maintain a fixed position relative to a subject. (reference sensor/transmitter is attached on a skin of Torso. “[0053] Sensor 104 is typically a reference sensor configured to be positioned on a subject's torso. Reference sensor 104 is configured to define a reference coordinate system representing the position and orientation of the subject's torso relative to the field generator. Optionally, reference sensor 104 may be attached to the skin of the subject, for example on the side of a subject's torso such as beneath the subject's armpit. In such cases, the anatomic map further depicts a body contour of the subject. Reference sensor 104 may be, for example, a 6-DOF electromagnetic sensor, capable of determining 6 axes of its location (XYZ axes) and attitude (roll, yaw, and pitch) with respect to field generator 102.”)
a receiver system configured to receive signals from the at least one reference transmitter; (“[0065] Optionally, the computer receives signals of the locations and postures of reference sensor 204, plate sensor 208, and the two marked anatomic locations 206a and 206b, and computes an anatomic mark representative of the subject's torso, thereafter the medical procedure can begin.”)
a processor (Fig. 1 element 110), wherein the at least one reference transmitter and the receiver system are operatively coupled to the processor; ( Paragraph [0065] indicates that the processor receives data  from reference transmitter, so the reference transmitter is operatively connected to processor. Paragraph [0065] indicates that the processor receives the signal from transmitter, So the processor itself the receiver and thus receiver and the processor is operatively coupled to receiver system).
a memory device storing instructions which when executed by the processor, ([0078-0079] indicates the method steps are performed by instruction stored on a computer readable medium executed by the processor.) cause the processor to: (i) receive signals relating to the location and orientation of the receiver system (“[0065] Optionally, the computer receives signals of the locations and postures of reference sensor 204, plate sensor 208, and the two marked anatomic locations 206a and 206b, and computes an anatomic mark representative of the subject's torso, thereafter the medical procedure can begin.”) (ii) using the received signals, create an anatomical coordinate system. (“[0051] Reference is now made to FIG. 1 which is a block diagram of an insertion device positioning guidance system 100. System 100 includes an electromagnetic field generator 102 configured to generate an electromagnetic field 103a covering at least a region of interest 103b (e.g., a treatment area such as a subject's torso), a plurality of electromagnetic sensors, such as sensors 104, 106, and 108, to indicate a position of a tip sensor (located in a distal tip section of the insertion device) on an anatomical map (FIGS. 3A-3B) of the region of interest 103b (typically the subject's torso).” AS the processor is creating anatomical map, it already created anatomical coordinate system.)
while Besser ‘s processor receives signals from the at least one reference transmitter and then creates anatomical map, Besser doesn’t expressly teach, (i) receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter; and (ii) using the received signals, create an anatomical coordinate system.
However Jung teaches, a receiver system configured to receive signals from the at least one reference  transmitter; ([0005]….At least one receiver including a sensing unit for measuring the magnetic field vector produced by the transmitting coil and the orientation of the receiver with respect to the earth's coordinate system.”)
receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter; ([0005]…. At least one computing unit can be configured to estimate a position and orientation of the receiver with respect to the transmitter's coordinate system using the measured magnetic field vector, the measured orientation with respect to the earth's coordinate system, and the known orientation of the transmitting coil with respect to the earth's coordinate system”) 
Besser and Jung are analogous as they are from the field of magnetic sensor.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser to have included a receiver system configured to receive signals from the at least one transmitter and receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter as taught by Jung by including separate standalone receiver system to capture magnetic data from the reference transmitter and the processor to receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter.
The motivation is to include a separate  receiver system is that receiver sensor can be moved in different locations.
Besser as modified by Jung teaches, using the received signal, creating an anatomical coordinate system. (Besser [0051] generates an anatomical map using the signals from transmitters. “[0051] Reference is now made to FIG. 1 which is a block diagram of an insertion device positioning guidance system 100. System 100 includes an electromagnetic field generator 102 configured to generate an electromagnetic field 103a covering at least a region of interest 103b (e.g., a treatment area such as a subject's torso), a plurality of electromagnetic sensors, such as sensors 104, 106, and 108, to indicate a position of a tip sensor (located in a distal tip section of the insertion device) on an anatomical map (FIGS. 3A-3B) of the region of interest 103b (typically the subject's torso).” 
Jung teaches a map in the display based on received position and orientation or receiver “[0086] FIG. 16 illustrates a further embodiment, similar to FIG. 12, wherein a pen shaped controller 123 containing receiver 104 sends the measured data or estimated position/orientation data to a computing device 118 (mobile phone, tablet, notebook, desktop, etc.) through a Bluetooth or Wi-Fi channel. The computing device 118 runs an application 121 that utilizes the received data from the controller 123. The computing device 118 cast video and/or sound (via wired or wireless channel) to a video display device 142 (e.g., a TV, monitor, projector, etc.).” )
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified  Besser as modified by Jung to have created a coordinate system  using the received signal relating to the location and orientation of receiver system relative to  the at least one reference transmitter based on generation of anatomical coordinate by Besser [0051] and by Jung [0086]. The motivation for the above is that anatomical map  can be updated based on movement of receiver system.).

Regarding claim 10, Besser as modified by Jung teaches, a display device operatively coupled to the processor; (Besser, Fig. 1 Besser Fig.1 display device 112 is connected to the processor 110.)
wherein the memory device stores instructions which when executed by the processor, cause the processor to cause the display device to display the anatomical coordinate system. (Besser [0051]….“System 100 further includes a monitor 112 operatively connected to processor 110 and configured to display, on the anatomic map, the positions of and/or the path leading from the insertion device tip to the insertion site.”).

Regarding claim 11, Besser as modified by Jung teaches, wherein each reference transmitter comprises a set of three coils oriented orthogonally to one another, wherein each of the coils is configured to transmit electromagnetic signals. (Jung, “[0032] FIG. 22 illustrates a transmitting coil design incorporating a tablet or display, controlling dock or pad having an embedded transmitter, and a pair of controllers each of which may contain a tri-axis coil and IMU.”)

Regarding claim 12, Besser as modified by Jung teaches, wherein the receiver system includes a sensor comprising a tri-axial coil configured to receive electromagnetic signals.( Jung, “ [0066] In the example embodiment, a tri-axis coil, with three orthogonally placed planar coils, is used as the magnetic field sensor 106 that measures the magnetic field vector produced by the transmitting coil 102. A solid-state tri-axis magnetic sensor (for example Honeywell HMC1043) can be also used. The tri-axis magnetic sensor 106 in the receiver 104 measures the magnetic field vector (H.sub.u,H.sub.v,H.sub.w) at the receiver 104 position in the sensor 106 (receiver's) own coordinate frame (U,V,W).”)


Regarding claim 17, Besser teaches, A method for medical device position guidance (Steps of Fig. 4) comprising the steps of:
securing at least one reference transmitter to a fixed anatomical landmark of a subject; (reference sensor/transmitter is attached on a skin of Torso. “[0053] Sensor 104 is typically a reference sensor configured to be positioned on a subject's torso. Reference sensor 104 is configured to define a reference coordinate system representing the position and orientation of the subject's torso relative to the field generator. Optionally, reference sensor 104 may be attached to the skin of the subject, for example on the side of a subject's torso such as beneath the subject's armpit. In such cases, the anatomic map further depicts a body contour of the subject. Reference sensor 104 may be, for example, a 6-DOF electromagnetic sensor, capable of determining 6 axes of its location (XYZ axes) and attitude (roll, yaw, and pitch) with respect to field generator 102.”)
generating an electromagnetic field using the at least one reference transmitter; (“[0061] Similarly to system 100 of FIG. 1, system 200 includes an electromagnetic field generator 202, and a plurality of electromagnetic sensors 204, 206, and/or 208. Further, system 200 is configured to work in conjunction with an insertion medical device (not shown) which may include one or more electromagnetic sensors configured to sense and/or interfere with the electromagnetic field generated by field generator 202.”)
While Besser‘s processor receives signals from the at least one reference transmitter and then creates anatomical map, Besser doesn’t expressly teach, (i) receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter; and (il) using the received signals, create an anatomical coordinate system.
However Jung teaches, sensing the electromagnetic field using a receiver system comprising at least one sensor: ([0005]….At least one receiver including a sensing unit for measuring the magnetic field vector produced by the transmitting coil and the orientation of the receiver with respect to the earth's coordinate system.”)
determining the location and orientation of the at least one sensor of the receiver system relative to the at least one reference transmitter; ([0005]…. At least one computing unit can be configured to estimate a position and orientation of the receiver with respect to the transmitter's coordinate system using the measured magnetic field vector, the measured orientation with respect to the earth's coordinate system, and the known orientation of the transmitting coil with respect to the earth's coordinate system”).
Besser and Jung are analogous as they are from the field of magnetic sensor.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser to have included sensing the electromagnetic field using a receiver system comprising at least one sensor and determining the location and orientation of the at least one sensor of the receiver system relative to the at least one reference transmitter as taught by Jung by including separate standalone receiver system to capture magnetic data from the reference transmitter and the processor to receive signals relating to the location and orientation of the receiver system relative to the at least one reference transmitter.
The motivation is to include a separate  receiver system is that receiver sensor can be moved in different locations.
Besser as modified by Jung teaches, creating an anatomical coordinate system. (Besser [0051] generates an anatomical map using the signals from transmitters. “[0051] Reference is now made to FIG. 1 which is a block diagram of an insertion device positioning guidance system 100. System 100 includes an electromagnetic field generator 102 configured to generate an electromagnetic field 103a covering at least a region of interest 103b (e.g., a treatment area such as a subject's torso), a plurality of electromagnetic sensors, such as sensors 104, 106, and 108, to indicate a position of a tip sensor (located in a distal tip section of the insertion device) on an anatomical map (FIGS. 3A-3B) of the region of interest 103b (typically the subject's torso).” 
Jung teaches a map in the display based on received position and orientation or receiver “[0086] FIG. 16 illustrates a further embodiment, similar to FIG. 12, wherein a pen shaped controller 123 containing receiver 104 sends the measured data or estimated position/orientation data to a computing device 118 (mobile phone, tablet, notebook, desktop, etc.) through a Bluetooth or Wi-Fi channel. The computing device 118 runs an application 121 that utilizes the received data from the controller 123. The computing device 118 cast video and/or sound (via wired or wireless channel) to a video display device 142 (e.g., a TV, monitor, projector, etc.).” )
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified  Besser as modified by Jung to have created a coordinate system  using the received signal relating to the location and orientation of receiver system relative to  the at least one reference transmitter based on generation of anatomical coordinate by Besser [0051] and by Jung {0086]. The motivation for the above is that anatomical map  can be updated based on movement of receiver system.)

Regarding claim 18, Besser as modified by Jung  teaches, registering at least one anatomical landmark of the subject in the anatomical coordinate system such that the anatomical coordinate systems forms a representation of the subject's external anatomy. ( Besser, “ [0054] Sensor 106 is typically a registration sensor configured to be positioned on and/or to mark at least a first and a second anatomic (thoracic) locations over the subject's body (e.g. the subject's torso). Different anatomical locations may be marked depending on the type of procedure used, the type of insertion medical device, etc. The marking of the anatomic location may be physical, such as attaching a marker/fiducial (such as a sticker). Alternatively, the marking of the anatomic location may be virtual, such as registering a virtual marker/fiducial. The marking, in accordance with embodiments, may facilitate identification or designation of an anatomical location within or on a subject's body such as, in a non-limiting example, a subject's suprasternal notch, and a subject's xiphoid process.)

Regarding claim 28, Besser as modified by Jung teaches, displaying the anatomical coordinate system on a display. ((Besser, Fig. 1 Besser Fig.1 display device 112 is connected to the processor 110. Besser [0051]….“System 100 further includes a monitor 112 operatively connected to processor 110 and configured to display, on the anatomic map, the positions of and/or the path leading from the insertion device tip to the insertion site.”)

Regarding claim 29, Besser as modified by Jung teaches, 
providing a secondary transmitter configured to provide additional information about the anatomy of the subject; ( (Besser “[0026]…..According to some embodiments, the position sensor (e.g., tip sensor) may refer to an element mounted on a catheter/tube/stylet, which causes the processing circuitry to receive signals indicative of the coordinates of the element.” Position sensor is the secondary transmitter to provide additional information about the anatomy of the subject.)  and
combining data from the secondary transmitter about the anatomy of the subject with the anatomical coordinate system to create an anatomical map of the anatomy of the subject. (Besser “ [0071] Utilizing a processor, generating an anatomic map representing the torso and the two anatomic locations and displaying on monitor 212 the anatomic map and the position and path of the tip sensor (of the feeding tube).” Path of  tip sensor provides orientation of the tip sensor.)

Claim(s) 2-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Besser as modified by Jung and further in view of  Schroeder et al. ( US patent Publication:  20140051983, “Schroeder”).

Regarding claim 2, Besser as modified by Jung teaches,  an inserted transmitter configured to be inserted into the subject,  (Besser “[0026]…..According to some embodiments, the position sensor (e.g., tip sensor) may refer to an element mounted on a catheter/tube/stylet, which causes the processing circuitry to receive signals indicative of the coordinates of the element”)
 wherein the receiver system is configured to receive signals from the inserted transmitter;( Besser “[0026] The systems and methods described herein may be applied, according to some embodiments, using sensors (e.g., position sensors) such as magnetic field sensors, impedance-based sensors or ultrasonic sensors. According to some embodiments, the position sensor (e.g., tip sensor) may refer to an element mounted on a catheter/tube/stylet, which causes the processing circuitry to receive signals indicative of the coordinates of the element.”)
wherein the memory device stores instructions which when executed by the processor, cause the processor (Besser [0078-0079] indicates the method steps are performed by instruction stored on a computer readable medium executed by the processor.)  to:
(i) receive signals relating to the location and orientation of the inserted transmitter ( Besser “[0026] The systems and methods described herein may be applied, according to some embodiments, using sensors (e.g., position sensors) such as magnetic field sensors, impedance-based sensors or ultrasonic sensors. According to some embodiments, the position sensor (e.g., tip sensor) may refer to an element mounted on a catheter/tube/stylet, which causes the processing circuitry to receive signals indicative of the coordinates of the element.”)  but doesn’t teach so relative to the receiver system;  
However, Schroeder teaches, receive signals relating to the location and orientation of a transmitter relative to a receiver system. (“[0019] The mutual inductances between each of the three coils in the coil assembly of receiver 60 and each of the three coils in the coil assembly of the transmitter 20 can be measured. The position and orientation of the transmitter 20 with respect to the receiver 60 may then be calculated from the nine resulting mutual inductances of each of those coils and the knowledge of the coil characteristics. Thus, the position and orientation of the transmitter 20 with respect to the receiver 60 may be calculated by sensing the magnetic field generated by the transmitter 20.”
Besser as modified by Jung and Schroeder  are analogous as they are from the field of medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung to have included receive signals relating to the location and orientation of the inserted transmitter relative to a receiver system as taught by Schroeder.
The motivation to include the modification is to get the position and orientation with the least hardware (because it needs only calculation between transmitter and receiver). 
Besser as modified by Jung and Schroeder teaches, (ii) using the received signals relating to the location and orientation of the inserted transmitter relative to the receiver system, plot the location and orientation of the inserted transmitter on the anatomical coordinate system. (Besser, “ [0071] Utilizing a processor, generating an anatomic map representing the torso and the two anatomic locations and displaying on monitor 212 the anatomic map and the position and path of the tip sensor (of the feeding tube).” Path of  tip sensor provides orientation of the tip sensor.)

Regarding claim 3, Besser as modified by Jung and Schroeder teaches, wherein the inserted transmitter is mounted to a catheter or mounted on a stylet configured to be inserted within a catheter.  (Besser “[0026]…..According to some embodiments, the position sensor (e.g., tip sensor) may refer to an element mounted on a catheter/tube/stylet, which causes the processing circuitry to receive signals indicative of the coordinates of the element”)

Regarding claim 4, Besser as modified by Jung and Schroeder teaches, wherein the inserted transmitter comprises at least one coil configured to generate electromagnetic signals. (Schroeder “[0019] The mutual inductances between each of the three coils in the coil assembly of receiver 60 and each of the three coils in the coil assembly of the transmitter 20 can be measured.”)

Regarding claim 5,  Besser as modified by Jung and Schroeder teaches, wherein the at least one coil is a single-axis coil or a multi-axis coil. (Schroeder, “[0019] The mutual inductances between each of the three coils in the coil assembly of receiver 60 and each of the three coils in the coil assembly of the transmitter 20 can be measured.”)

Regarding claim 6, Besser as modified by Jung teaches, at least one registration transmitter, wherein the registration transmitter is configured to be placed on an anatomical landmark of the subject,(Besser, “[0043]…  a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system; and processing circuitry configured to operate said field generator, read signals obtained from said the plate sensor, said reference sensor and said registration sensor, calculate a position and orientation thereof relative to said field generator,”)
 wherein the receiver system is configured to receive signals from the at least one registration transmitter; (Besser, “[0043]…  a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system; and processing circuitry configured to operate said field generator, read signals obtained from said the plate sensor, said reference sensor and said registration sensor, calculate a position and orientation thereof relative to said field generator,”)

wherein the memory device stores instructions which when executed by the processor, cause the processor (Besser [0078-0079] indicates the method steps are performed by instruction stored on a computer readable medium executed by the processor.)  to:
(i) receive signals relating to the location and orientation of the at least one registration transmitter (Besser, “[0043]…  a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system; and processing circuitry configured to operate said field generator, read signals obtained from said the plate sensor, said reference sensor and said registration sensor, calculate a position and orientation thereof relative to said field generator,”) but doesn’t teach so  relative to the receiver system;
However, Schroeder teaches, receive signals relating to the location and orientation of a transmitter relative to a receiver system. (“[0019] The mutual inductances between each of the three coils in the coil assembly of receiver 60 and each of the three coils in the coil assembly of the transmitter 20 can be measured. The position and orientation of the transmitter 20 with respect to the receiver 60 may then be calculated from the nine resulting mutual inductances of each of those coils and the knowledge of the coil characteristics. Thus, the position and orientation of the transmitter 20 with respect to the receiver 60 may be calculated by sensing the magnetic field generated by the transmitter 20.”
Besser as modified by Jung and Schroeder  are analogous as they are from the field of medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung to have included receive signals relating to the location and orientation of the registration transmitter relative to a receiver system as taught by Schroeder.
The motivation to include the modification is to get the position and orientation with the least hardware (because it needs only calculation between transmitter and receiver). 

Besser as modified by Jung and Schroeder teaches, (ii) using the received signals relating to the location and orientation of the at least one transmitter relative to the receiver system, plot the location and orientation of the registration transmitter on the anatomical coordinate system; (Besser, “[0071] Utilizing a processor, generating an anatomic map representing the torso and the two anatomic locations and displaying on monitor 212 the anatomic map and the position and path of the tip sensor (of the feeding tube”. Two anatomical locations provides the location and orientation of the registration transmitter. ) and
(iii) register the anatomical landmark on the anatomical coordinate system such that the anatomical coordinate systems forms a representation of the subject's external anatomy. (Besser, “ [0054] Sensor 106 is typically a registration sensor configured to be positioned on and/or to mark at least a first and a second anatomic (thoracic) locations over the subject's body (e.g. the subject's torso). Different anatomical locations may be marked depending on the type of procedure used, the type of insertion medical device, etc. The marking of the anatomic location may be physical, such as attaching a marker/fiducial (such as a sticker). Alternatively, the marking of the anatomic location may be virtual, such as registering a virtual marker/fiducial. The marking, in accordance with embodiments, may facilitate identification or designation of an anatomical location within or on a subject's body such as, in a non-limiting example, a subject's suprasternal notch, and a subject's xiphoid process.
[0055] Optionally, registration sensor 106 is a stylus sensor configured to be manually operated to mark at least a first and a second anatomic location over the subject's body identified by the operator of the stylus. The marking may be made, merely as an example, by indicating to the software (for example, but not limited to, by pressing a GUI button or voice activation) once stylus sensor 106 is positioned over the desired point on the subject's body. The marking may be communicated to and registered by processor 110.”).

Regarding claim 19, Besser as modified by Jung teaches, wherein the step of registering at least one anatomical landmark of the subject comprises:
(i) placing a transmitter on an anatomical landmark of the subject; (Besser “[0054] Sensor 106 is typically a registration sensor configured to be positioned on and/or to mark at least a first and a second anatomic (thoracic) locations over the subject's body (e.g. the subject's torso).”)
(ii) generating an electromagnetic field using the transmitter;  (Besser “[0061] Similarly to system 100 of FIG. 1, system 200 includes an electromagnetic field generator 202, and a plurality of electromagnetic sensors 204, 206, and/or 208. Further, system 200 is configured to work in conjunction with an insertion medical device (not shown) which may include one or more electromagnetic sensors configured to sense and/or interfere with the electromagnetic field generated by field generator 202.”)

(ill) sensing the electromagnetic field using the receiver system; (Besser, “[0043]…  a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system; and processing circuitry configured to operate said field generator, read signals obtained from said the plate sensor, said reference sensor and said registration sensor, calculate a position and orientation thereof relative to said field generator,”)
(iv) determining the location and orientation of the transmitter (Besser, “[0043]…  a registration sensor configured to mark at least a first and a second anatomic locations relative to the reference coordinate system; and processing circuitry configured to operate said field generator, read signals obtained from said the plate sensor, said reference sensor and said registration sensor, calculate a position and orientation thereof relative to said field generator,”) but doesn’t teach so  relative to the at least one sensor of the receiver system;
However, Schroeder teaches, determining the location and orientation of the transmitter relative to the at least one sensor of the receiver system; (“[0019] The mutual inductances between each of the three coils in the coil assembly of receiver 60 and each of the three coils in the coil assembly of the transmitter 20 can be measured. The position and orientation of the transmitter 20 with respect to the receiver 60 may then be calculated from the nine resulting mutual inductances of each of those coils and the knowledge of the coil characteristics. Thus, the position and orientation of the transmitter 20 with respect to the receiver 60 may be calculated by sensing the magnetic field generated by the transmitter 20.”
Besser as modified by Jung and Schroeder  are analogous as they are from the field of medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung to have included determining the location and orientation of the transmitter relative to the at least one sensor of the receiver system as taught by Schroeder.
The motivation to include the modification is to get the position and orientation with the least hardware (because it needs only calculation between transmitter and receiver). 
Besser as modified by Jung and Schroeder teaches, (v) plotting the anatomical landmark in the anatomical coordinate system; (Besser, “[0071] Utilizing a processor, generating an anatomic map representing the torso and the two anatomic locations and displaying on monitor 212 the anatomic map and the position and path of the tip sensor (of the feeding tube”. Anatomical location provides the location and orientation of the registration transmitter. ) and
optionally repeating steps (1)-(v) for any additional desired anatomical landmarks. (Besser, “[0071] Utilizing a processor, generating an anatomic map representing the torso and the two anatomic locations and displaying on monitor 212 the anatomic map and the position and path of the tip sensor (of the feeding tube”)

Regarding claim 20, Besser as modified by Jung and Schroeder teaches, wherein the transmitter for the step of registering at least one anatomical landmark of the subject is the reference transmitter, or a registration transmitter that is distinct from the reference transmitter. (Besser “[0054] Sensor 106 is typically a registration sensor configured to be positioned on and/or to mark at least a first and a second anatomic (thoracic) locations over the subject's body (e.g. the subject's torso).” Registration transmitter 106 is different from the reference transmitter 104)

Claim(s) 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Besser as modified by Jung and further in view of Chu et al. ( US patent: 8057487, “Chu”).

Regarding claim 13, Besser as modified by Jung  doesn’t expressly teach, receiver system is configured to be able to move relative to the at least one reference transmitter.
However, Chu teaches, receiver system is configured to be able to move relative to the at least one reference  transmitter. (Column 7 Line 65- Column 8 Line 9: “The fluoroscope arm 106 also can be rotated about the X axis in a clockwise or counter clockwise direction as indicated by directional arrow HH. When moving the fluoroscope arm 106 about the X axis in the clockwise direction, the fluoroscope emitter 102 moves closer to the medical professional 108 while the fluoroscope receiver 104 moves farther away from the medical professional 108.”)
Besser as modified by Jung and Chu are analogous as they are from the field of guiding a medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung to have included the receiver system configured to be able to move relative to the at least one reference transmitter as taught by Chu.
The motivation to include the modification is that user can control the position of receiver as necessary.

Regarding claim 25, Besser as modified by Jung  doesn’t expressly teach,   wherein the at least one sensor of the receiver system is movable relative to the subject, wherein the method further comprises a step of periodically updating the location and orientation of the at least one sensor of the receiver system relative to the at least one reference transmitter.
However, Chu teaches, the at least one sensor of the receiver system is movable relative to the subject, wherein the method further comprises a step of periodically updating the location and orientation of the at least one sensor of the receiver system relative to the at least one reference transmitter. (Column 7 Line 65- Column 8 Line 9: “The fluoroscope arm 106 also can be rotated about the X axis in a clockwise or counter clockwise direction as indicated by directional arrow HH. When moving the fluoroscope arm 106 about the X axis in the clockwise direction, the fluoroscope emitter 102 moves closer to the medical professional 108 while the fluoroscope receiver 104 moves farther away from the medical professional 108.”)
Besser as modified by Jung and Chu are analogous as they are from the field of guiding a medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung to have included the at least one sensor of the receiver system is movable relative to the subject and a step of periodically updating the location and orientation of the at least one sensor of the receiver system relative to the at least one reference transmitter as taught by Chu.
The motivation to include the modification is that user can control the position of receiver as necessary.

Claim(s) 14-15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Besser as modified by Jung and Chu and further in view of Mihailescu  et al. ( US patent: 10426350, “Mihailescu”).

Regarding claim 14, Besser as modified by Jung and Chu doesn’t expressly teach, wherein the receiver system comprises at least two sensors configured to receive signals from the at least one reference transmitter.
However Mihailescu teaches,  receiver system comprises at least two sensors configured to receive signals from the at least one reference transmitter.( Column 18 Lines 25-35 ”In this figure, three such receivers are shown. Objects from the environment 808 and 809 are on the left side of the figure. The coordinate system associated with the probe is 810; the coordinate system associated with the receiver is 811. The transmitter emits ultrasound pulses 812 of frequencies preferably above human hearing range, but low enough to insure transmission through air. The received signals can be transformed into data and transferred to the computer 806 wirelessly or using cables. By measuring the time of flight and intensity of the ultrasound waves for each individual receiver, the position and orientation of coordinate system 810 can be found in respect to coordinate system 811. The calculation can be done on the computer 806 or on a processor integrated with the receiving system 807”)
Mihailescu and Besser as modified by Jung and Chu are analogous as they are from the field of guiding a medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung and Chu to have included the receiver system that comprises at least two sensors configured to receive signals from the at least one reference transmitter as taught by Mihailescu.
The motivation to include the modification is that more correct measurement  of coordinates can be made based on two receiver sensors.


Regarding claim 15, Besser as modified by Jung, Chu and Mihailescu teaches, wherein each sensor of the receiver system comprises an independent housing such that each sensor of the receiver system is in a dynamic spatial relationship relative to each other. (Mihailescu, Fig. 8 and column 18 Lines 25-35 shows that each receiver 807 has its own case and has a relationship to each other in terms of position.)


Regarding claim 26,  Besser as modified by Jung and Chu doesn’t expressly teach, wherein the at least one sensor comprises at least two sensors, further wherein each of the sensors is in a dynamic spatial relationship relative to each other.
However Mihailescu teaches, wherein the at least one sensor comprises at least two sensors, further wherein each of the sensors is in a dynamic spatial relationship relative to each other. ( Column 18 Lines 25-35 ”In this figure, three such receivers are shown. Objects from the environment 808 and 809 are on the left side of the figure. The coordinate system associated with the probe is 810; the coordinate system associated with the receiver is 811. The transmitter emits ultrasound pulses 812 of frequencies preferably above human hearing range, but low enough to insure transmission through air. The received signals can be transformed into data and transferred to the computer 806 wirelessly or using cables. By measuring the time of flight and intensity of the ultrasound waves for each individual receiver, the position and orientation of coordinate system 810 can be found in respect to coordinate system 811. The calculation can be done on the computer 806 or on a processor integrated with the receiving system 807”. Fig. 8 and column 18 Lines 25-35 shows that each receiver 807 has its own case and has a relationship to each other in terms of position.)
Mihailescu and Besser as modified by Jung and Chu are analogous as they are from the field of guiding a medical instrument.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Besser as modified by Jung and Chu to have included the at least one sensor to comprise at least two sensors, further wherein each of the sensors is in a dynamic spatial relationship relative to each other.as taught by Mihailescu.
The motivation to include the modification is that more correct measurement  of coordinates can be made based on two receiver sensors.




Allowable Subject Matter
Claims 7-9, 16, 21-22, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 7 is objected because the combination of prior arts fails to expressly teach the limitation, “wherein the memory device further includes information defining a pre-defined anthropometric relationship between the anatomical coordinate system of the subject’s external anatomy and the internal anatomical shape and size of the subject.”

Claim 8 is objected because the combination of prior arts fails to expressly teach the limitation, “wherein the registration transmitter comprises a secondary transmitter configured to provide additional information about the anatomy of the subject.”
Claim 9 is objected by virtue of dependency.

Claim 16 is objected to be allowable because the combination of available prior arts fails to expressly teach the limitation, wherein the at least two sensors are enclosed in a unitary receiver housing.
 

Claim 21 is objected because the combination of available prior arts fails to expressly to teach, the step of registering at least one anatomical landmark of the subject comprises:
(i) placing the receiver system on an anatomical landmark of the subject;
(il) generating an electromagnetic field using the reference transmitter;
(ill) sensing the electromagnetic field using the receiver system;
(iv) determining the location and orientation of the transmitter relative to the at least one sensor of the receiver system;
(v) plotting the anatomical landmark in the anatomical coordinate system; and
optionally repeating steps (1)-(v) for any additional desired anatomical landmarks.

Claim 22 is objected because the combination of prior arts fails to expressly teach the limitation a step of using a pre-defined anthropometric relationship between the anatomical coordinate system of the subject’s external anatomy to determine the internal anatomical shape and size of the subject within the anatomical coordinate system.

Claim 27 is objected to be allowable because the combination of available prior arts fails to expressly teach the limitation, wherein the at least one sensor comprises at least two sensors enclosed in a unitary housing such that the at least two sensors are in a static spatial relationship relative to each other. 

Claim 30 is objected because the combination of prior art fails to expressly teach the limitation, “wherein the secondary transmitter comprises an ultrasound transducer configured to provide visualization of the anatomy of the subject.”

Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 23 does not have prior art rejection because the combination of prior art fails to expressly teach the limitation, 
generating an electromagnetic field using an inserted transmitter, sensing the electromagnetic field of the inserted transmitter using the at least one sensor of the receiver system; determining the location and orientation of the at least one sensor of the receiver system relative to the inserted transmitter; and plotting the location and orientation of the inserted transmitter on the anatomical coordinate system.
Claim 24 also doesn’t have prior art rejection based on dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612